                                               Case 5:21-cv-00008 Document 1-1 Filed 01/07/21 Page 1 of 2



 JS 44 (Rev. 10/20)                                                                               CIVIL COVER SHEET
  The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This fonn, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk ofCourt for the
 purpose of initiating the civil docket sheet. (SEE INS1'RUC710NS ON NEXT PAGE OF THIS FORM.)
 I. (a) PLAINTIFFS                                                                                                                              DEFENDANTS
               Myfe White Moore                                                                                                                  Associated Indemnity Corporation and Rafael Magallan

      (b)      County ofResidence ofFirst Listed Plaintiff                             Bexar County, Texas                                      County of Residence ofFirst Listed Defendant                               Sonoma Countv, California
                                            (EXCEPT JN U.S. PLAIN11FF CASES)                                                                                                        (IN U.S. PLAJN11FF CASES ONLJ�
                                                                                                                                                NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                              THE TRACT OF LAND INVOLVED.

      (C) Attorneys (Firm Name, Address, and Te/epha11e Numbe,)                                                                                  Attorneys (If K11ow11)
               Marco D. Flore, Flores & Pelaez-Prada, PLLC, 3522 Paesanos                                                                        Derreck M. Brown, Fletcher, Farley, Shipman & Salinas, LLP, 2530
               Parkway, Suite 301, San Antonio, Texas 78231, (210) 361-0070                                                                      Walsh Tarlton Lane, Suite 150, Austin, TX 78746, (512) 476-5300

 II. BASIS OF JURISDICTION (Place a11 "X" i11 One Box011/Jj                                                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place m, "X" i11011e Boxfor Plaimijf
o,
                                                                                                                                           (For Diversity Cases011/Jj                                                       a11d011e Boxfor Defemln11I}
          U.S. Govenunent                          03        Federal Question                                                                                                PTF          DEF                                                      PTF          DEF
            Plaintiff                                           (U.S. Gol'er11111ent Not a Parl)j                                  Cilizen of This State                    OI O                I    Incorporated or Principal Place                O    4     O4
                                                                                                                                                                                                       of Bu siness In This State

02        U.S. Govenunent                          G]4      Diversity                                                              Citizen of Another State                 02          0            Incorporated a11d Principal Place              0          Gs
            Defendant                                           (Indicate Citizeml,ip of Parlies i11 //em ill)                                                                                         of Business In Another State

                                                                                                                                   Citizen or Subject of a                  03          0 3          Foreign Nation                                0 6         06
                                                                                                                                     Foreign Counny
 IV, NATURE OF SUIT (Place a11 "X" ill One Bo.t011/Jj                                                                                                                            Click here for: Nature of Suit Code Descri tions.
               CO NTRACT                                                            TORTS                                              FO RFEI T URE/ PENALTY                               D A NJ< RUPTCY                              O TH E R S T A T UTES
  110 Insurance                                       PERSON AL          I N,IU RY             PERSONA L     IN.JU RY                  625 Drug Related Seizure                        422 Appeal 28 USC 158                                375 Fal s e Claims Act
  120 Marine                                         310 Airplane                        D   365 Personal Injury -                         of Property 21 USC 881                      423 Withdrawal                                       376 Qui Tam (31 USC
� 130 Miller Act                                     315 Airplane Product                         Product Liability                    690 Other                                           28 use 1s1                                           3729(a))
                                                                                         D                                                                                      1-----------t--,
                                                                                                                                                                                §
  140 Negotiable In s trument                            Liability                           367 Health Care/                                                                                                                               400 State Reapportion ment
  150 Recove1y of Overpay ment                       320 As sault, Libel &                       Pharmaceutical                                                                 h=.-'P._,R
                                                                                                                                                                                         ,.,_O
                                                                                                                                                                                             = P-=
                                                                                                                                                                                                E"'R'-'
                                                                                                                                                                                                     Tc'     Y-'R
                                                                                                                                                                                                                = IG""H'-'T=S--1-< 4 IO Antitrust
       & Enforcement of Judgment                         Slander                                 Personal htiury                                                                      820 Copyrights                                        430 Batiks and Banking
0 151 Medicare Act                                   330 Federal Employers'                      Product Liability                                                                    830 Patent                                            450 Com merce
0 152 Recove1y of Defaulted                              Liability                       O   368 Asbestos Personal                                                                    835 Patent - Abbreviated                              460 Deportation
        Student Loans                                340 Marine                                   Inju ry Product                                                                              New Drug Application                         470 Racketeer Influenced and
       (Exclude s Veteran s )                        345 Marine Product                           Liability                                                                           840 Trademark                                             Com1pt Organizations
0153 Recovery of Overpayment                                          Liability             PE RS O NAL PROPE RTY                                                          L A BO R   880 Defend Trade Secrets                              480 Con s umer Credit
       of Veteran's Benefits                                     350 Motor Vehicle       O   370 Other Fraud                                                     710 Fair Labor Standard s    Act of 2016                                       (15 USCI 681 or 1692)
0I 60 Stockholders' Suits                                        355 Motor Vehicle       D   371 Truth in Lending                                                     Act                                                                   485
                                                                                         D                                                                                      1- s=-o=-c            ,....,, "' "" "' '"' "' "",......-,,.     ::����:�     �:'i'
                                                                                                                                                                                  --,                                                                              sumer

0 190 Other Contract                                                 Product Liability       380 Other Personal                                                  720 Labor/Management
                                                                                                                                                                                              = ,_,      ""
                                                                                                                                                                                                u L S Ec u RlTY

0 I 95 Contract Product Liability                                360 Other Personal              Prope1ty Damage                                                     Relations                       861 HIA (1395ft)                 490 Cable/Sat TV
D 196 Franchise                                                      Injury              D   385 Property Damage                                                 740 Railway Labor Act               862 Black Lung (923)             850 Securities/Com m odities/
                                                                 362 Personal Injury -           Product Liability                                               751 Family and Medical              863 DIWC/DIWW (405(g))                Excha11ge
                                                                     Medical Malpractice                                                                              Leave Act                      864 SSID Title XVI               890 Other Statutory Actions
                R E A L PROPERTY                                  C IVlL R IGH TS _ .;;.                PR I S ON E R PE T lT I O NS                             790 Other Labor Litigation          865 RS I (405(g))                89I Agricultural Acts
t,,,,,r,:-:-::-'i-;;.;;.;. -:' �;;.;� ;.; ;.; ;.;. :i-''- '--+"T"� � i:-' � '- � :;; ':'-;:- e'":"'.'" + "i� ":-;;.;.;.;;;� ;.; ;.; ;.; ;.; ;.; .;;. = ;.; --!=4


§
       210 Land Condemnation                                     440 Other Civil Rights                   Habeas Corpus:                                         791 Employee Retirement                                              893 Environmental Matters
                                                                                                                                                                                                    -
       220 Foreclosure                                           441 Voting                               463 Alien Detainee                                         Inco me Security Act             __
                                                                                                                                                                                                 t-- FEDE _R__
                                                                                                                                                                                                             A __
                                                                                                                                                                                                               L T_
                                                                                                                                                                                                                  AX _ _
                                                                                                                                                                                                                       S _I_
                                                                                                                                                                                                                         U T_S_-+-1   895 Freedom oflnfonnation
       230 Rent Lea se & Ejechnent                               442 Empfoyment                           510 Motions to Vacate                                                                      870 Taxes (U.S. Plaintiff            Act
       240 Torts to Land                                        443 Hou sing/                                  Sentence                                                                                   or Defendant)               896 Arbitration
       245 Tort Product Liability                                   Accommodations                        530 General                                                                                871 IRS-TI1ird Party             899 Ad m inistrative Procedure
D      290 All Other Real Property                              445 A mer. w/Di s abilitie s-             535 Death Penalty                                          IMMIGRA TI ON                        26 USC 7609                    Act/Review or Appeal of
                                                                     Employment                           Other:                                                 462 Natu ralization Application                                          Agency Decision
                                                                446 Amer. w/Disabilities -                540 Mandamus & Other                                   465 Other hnmiboration                                               950 Constitutionality of
                                                                     Other                                550 Civil Rights                                           Actions                                                              State Statutes
                                                                448 Education                             555 Prison Condition
                                                                                                         560 Civil Detainee
                                                                                                               Conditions of
                                                                                                               Confinement
V, ORIGIN (Place 011 •�'(" i11 011e Box011M
                                                 r                                                                                                                          r
0 I      Original                GJ2 Removed f om                          03           Remanded from                     0 4 Reinstated or                0 5 Transferred f om                     D6        Muttidistrict                0 8 Multidistrict
         Proceeding                  State Court                                        Appellate Court                       Reopened                         Another District                               Litigation -                     Litigation -
                                                                                                                                                                    (spec/M                                   Transfer                         Direct File
                                                       Cite the U.S. Civil Statute under which you are filing (Do 1101 cilej11risdiclio11a/ s/a/11/es 1111/ess dipc,•si(J�:
                                                        2-8 .       1 332 <a
VI. CAUSE OF ACTION                                   t-- u_ s._-'           ) ------------------ ------ ------­
                                                                 . i--- --- __
                                                      Briefdescription ofcause:
                                                       breach of contract, breach of duly of good faith and fair dealing, fraud, and violation of the Texas Insurance Code
VII. REQUESTED IN    0 CHECK IF THIS IS A CLASS ACTION DEMAND$       CHECK YES only ifdemanded in complaint:
     COMPLAINT:         UNDER RULE 2 3, F.R.Cv.P.                    JURY DEMAND:        G)Yes     O No
VIII. RELATED CASE(S)
                      (See im·tructiom):
      IF ANY                             JUDGE    --------+-_____DO CKET NUMBER _____              _
                                                                                                   ___ _
DATE

              \11-lil
FOR OFFICE USE ONLY
    RECEIPT#                               AMOUNT                                                  APPL YING IFP                                                 JUDGE                                         MAG.JUDGE
                             Case 5:21-cv-00008 Document 1-1 Filed 01/07/21 Page 2 of 2



JS 44 Reverse (Rev. 10/20)

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiffand defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved,)
  (c)    Attorneys. Enter the finn name, address, telephone number, and attorney ofrecord. I f there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

11.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
        in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
        United States plaintiff. (I) Jurisdiction based on 28 U.S,C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
        United States defendant. (2) When the plaintiffis suing the United States, its officers or agencies, place an "X" in this box.
        Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
        to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
        precedence, and box I or 2 should be marked.
        Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
        citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over dh·ersity
        cases.)

III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
        section for each principal party.

IV.     Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
        that is most applicable. Click here for: Nature ofSuit Code Descriptions

V.      Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (I) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action, Use the date of remand as the filing
        date.
        Reinstated or Reopened, (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a), Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation -Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
        Section 1407.
        Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
        changes in statue.

VI.     Cause of Action, Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
